26 F.3d 127
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Betty J. ROGERS, Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services, Appellee.
No. 93-3401.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 14, 1994.Filed:  June 3, 1994.

Before WOLLMAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Betty J. Rogers appeals from the summary judgment entered by the district court1 in favor of the Secretary of Health and Human Services in Rogers' claim for disability insurance benefits under Title II of the Social Security Act, 42 U.S.C. Secs. 401-433.


2
Having reviewed the record, we conclude that an opinion would have no precedential value and that the district court did not err in finding that the Secretary's decision that Rogers was not disabled on the date her insured status expired was supported by substantial evidence on the record as a whole.  Accordingly, we affirm on the basis of the district court's memorandum and order.  See 8th Cir.  Rule 47B.



1
 The Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)